Appeal by the defendant from a judgment of the Supreme Court, Kings County (Douglass, J.), rendered July 16, 1990, convicting him of manslaughter in the second degree, reckless endangerment in the first degree, criminal possession of a weapon in the second degree, and criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that the prosecutor’s summation comments improperly evoked the sympathy of the jury, and implied that the defendant had fabricated his testimony after hearing the prosecution witnesses testify. However, the defendant failed to preserve his contentions for appellate review, since the defendant failed to object to the prosecutor’s comments (see, CPL 470.05 [2]; see also, People v Goodman, 190 AD2d 862). In any event, the comments were not so prejudicial as to warrant a reversal of the conviction in the exercise of our interest of justice jurisdiction, especially in light of the overwhelming evidence against the defendant (see, People v Galloway, 54 NY2d 396; see also, People v Crimmins, 36 NY2d 230; People v Russo, 201 AD2d 512).
The sentence imposed was not excessive (see, People v Suitte, 90 AD2d 80). Bracken, J. P., Lawrence, Joy and Goldstein, JJ., concur.